 



EXHIBIT 10
January 7, 2008
Mr. John R. Bingle
NewSight Corporation
2 Park Avenue, 18th Floor
New York, NY 10016
Dear Jay:
     Wireless Ronin Technologies, Inc., a Minnesota corporation (“WRT”), shall
extend the maturity date of that certain Secured Promissory Note dated
October 8, 2007 (the “Note”), from NewSight Corporation (“NewSight”) to WRT
contingent upon the following terms and conditions:
     Upon receipt of payment of the amount specified in this Letter Agreement,
the Maturity Date of the Note is hereby extended from December 31, 2007, to the
earlier to occur of (i) March 31, 2008 or (ii) the completion of NewSight’s next
financing transaction, excluding any financing solely from Prentice Capital
Management, L.P. (“Prentice”) or its affiliates.
     Each of Prentice and WRT acknowledges and agrees that the Subordination
Agreement by and between WRT and Prentice, effective October 12, 2007, is in
full force and effect. NewSight acknowledges and agrees that (1) the Digital
Signage Agreement by and between WRT and NewSight, effective October 12, 2007
(the “Meijers Agreement”) and (2) the Digital Signage Agreement by and between
WRT and NewSight regarding CBL Mall Installations (the “CBL Mall Agreement”)
remain in full force and effect. Upon completion of NewSight’s next financing
transaction, excluding any financing solely from Prentice or its affiliates,
NewSight hereby agrees to engage WRT to perform those services necessary to
complete 79 Meijer stores not yet converted pursuant to the Meijers Agreement,
provided that pricing for goods and services required for this project will be
established pursuant to good faith negotiation between the parties. NewSight
agrees to make payment in advance for all amounts required for WRT to provide
services or to sell goods to NewSight, to the extent such services are hereafter
requested by Newsight, pursuant to the Meijers Agreement, the CBL Mall Agreement
or otherwise until all amounts due from NewSight to WRT under the Note are paid
in full. WRT acknowledges that Newsight is currently in a test-phase with CBL
Properties under the CBL Mall Agreement and that Newsight is not presently
committed to roll out any further equipment in CBL Malls or other properties
under the CBL Mall Agreement. NewSight acknowledges and agrees that the Security
Agreement by and between WRT and NewSight, effective October 12, 2007 (the
“Security Agreement”), shall remain in full force and effect until all amounts
due from NewSight to WRT under the Note are paid in full.
     WRT agrees to credit NewSight’s customer deposits aggregating $277,488
against the amount payable under the Note, retroactive to its date of issuance.
As a result of this credit, WRT and NewSight hereby agree that the current
principal balance of the note is $2,239,979; provided,

 



--------------------------------------------------------------------------------



 



however, that such amount will be increased according to the provisions of the
next paragraph of this letter agreement. Except as specifically provided in the
next paragraph of this letter agreement, WRT and NewSight hereby agree that no
additional credit shall be extended to NewSight by WRT pursuant to the Note.
     NewSight will pay $175,000, representing the amount due WRT under the
Independent Contractor Agreement by and between WRT and NewSight regarding
NewSight’s 3D Software Product (the “3D Agreement”). NewSight will pay WRT
$75,000 before 5:00 PM (Minneapolis time) on January 9, 2008, in immediately
available funds. The remaining $100,000 due from the 3D Agreement will be added
to the current principal value of the note, bringing the total current principal
balance of the note to $2,339,979. Any other amounts previously paid by NewSight
to WRT under the 3D Agreement, including deposits made by NewSight, shall be
considered earned by WRT. NewSight and WRT acknowledge and agree that the 3D
Agreement is hereby terminated and no amounts, other than as set forth in this
Letter Agreement, are owed by either party to the other party under the 3D
Agreement.
     NewSight does hereby fully and forever release and discharge WRT, its
shareholders, directors, officers, employees, representatives, agents, insurers,
attorneys, assigns, heirs, and successors-in-interest, of any and all claims,
damages, demands, actions, and rights of action of whatever kind or nature which
NewSight, its shareholders, directors, officers, employees, representatives,
agents, insurers, attorneys, assigns, heirs, or successors-in-interest may have
arising out of or in connection with the 3D Agreement. WRT does hereby fully and
forever release and discharge NewSight, its shareholders, directors, officers,
employees, representatives, agents, insurers, attorneys, assigns, heirs, and
successors-in-interest, of any and all claims, damages, demands, actions, and
rights of action of whatever kind or nature which WRT, its shareholders,
directors, officers, employees, representatives, agents, insurers, attorneys,
assigns, heirs, or successors-in-interest may have arising out of or in
connection with the 3D Agreement.
     NewSight and WRT acknowledge and agree that the Digital Signage Agreement
by and between WRT and NewSight regarding Office Networks (the “Physician Office
Agreement”) and the Digital Signage Agreement by and between WRT and NewSight
regarding Pyramid Mall Installations (the “Pyramid Mall Agreement”) are hereby
terminated and no amounts are owed by either party to the other party under
either the Physician Office Agreement or the Pyramid Mall Agreement. However,
should NewSight sell goods or services to the customers contemplated by the
Physician Office Agreement or the Pyramid Mall Agreement, to the extent
reasonably possible, NewSight will provide WRT with a right of first refusal to
provide WRT goods and services to such customers in connection with NewSight’s
engagements on substantially the same terms and conditions set forth in the
Physician Office Agreement and the Pyramid Mall Agreement, as the case may be;
provided, that, if WRT’s pricing is not acceptable to Newsight, Newsight may
seek and engage an alternative third party to provide such goods and services so
long as such pricing is more favorable than that provided by WRT.
     NewSight represents and warrants to WRT that it is currently using its best
efforts to complete a financing transaction, in addition to any financing solely
from Prentice or its affiliates, that would enable NewSight to repay the note in
full to WRT upon the amended maturity date set forth herein.
     This Letter Agreement shall terminate and all amounts owing by NewSight to
WRT shall be due and payable immediately upon the occurrence of one or more of
the below described events:

  •   Termination of NewSight’s engagement agreement with Lazard Freres;

 



--------------------------------------------------------------------------------



 



  •   NewSight’s breach of or default under the Meijers Agreement, the CBL Mall
Agreement, the Note, the Security Agreement or this Letter Agreement; or     •  
Completion of a financing transaction which yields gross proceeds to NewSight of
at least Five Million Dollars ($5,000,000), excluding any financing solely from
Prentice or its affiliates.

     If the foregoing is in accordance with your understanding, please sign this
letter in the space indicated below and return it to us for receipt not later
than 6:00 PM (Minneapolis time) on January 7, 2008, whereupon this Letter
Agreement will become effective. The proposal contained herein will expire
unless we have received this letter signed by you within the time period
provided in the previous sentence or if sooner rejected.
[Signature Page Follows.]

 



--------------------------------------------------------------------------------



 



         
 
  Very truly yours,      
 
  WIRELESS RONIN TECHNOLOGIES, INC.      
 
  /s/ Jeffrey C. Mack      
 
  Jeffrey C. Mack
Chairman of the Board, President and
Chief Executive Officer    

The foregoing is hereby
agreed to and accepted:

                      NewSight Corporation       Prentice Capital Management,
L.P.                 (solely with respect to the first sentence                
of the third paragraph)    
 
                   
By:
  /s/ Bob Stewart       By:   /s/ Mathew Hoffman    
 
                    Title: Chief Financial Officer       Title: General Counsel
   

 